DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-4, 11, 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to make the temperature-increase suppression region close to a bottom of the gas supplier, such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent No. 5647945 to Matsuse et al in view of Suzuki is presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5647945 to Matsuse et al in view of United States Patent Application No. 2011/0206866 to Suzuki et al. 
In regards to Claim 1, Matsuse teaches a film forming apparatus Fig. 5 comprising: a film forming chamber 61 capable of housing a substrate 8 therein; a gas supplier (processing gas supply system 100 and nozzles at the ends of 111 101 102) located in an upper part of the film forming chamber (as it is in the top half of the chamber) and having a plurality of nozzles (openings 111, 101, 102) supplying gases onto a film forming face of the substrate (Col. 15 line 44-Col. 16 line 65); a heater (the combination of 84, 124, 128 heaters) configured to heat the substrate (as heater 84 heats the substrate and 124 and 128 creates warm chamber walls which implicitly heat the substrate), the heater including an upper heater 124 located above the substrate; a first protection cover (plate including flange of 92) having a plurality of opening parts (openings in 92 surrounding the nozzles or pipe openings of 111, 101, 102; the interpretation of opening being that of a noun, or implicit structure of an opening and not an action or function) below the gas supplier (as it is below the nozzles); a temperature-increase suppression region close to a bottom of the gas supplier (as it is below the nozzles) and near the upper heater (as shown in Fig. 5, in which a temperature increase of the gases is suppressed (as 90 is cooled by 123, thus implicitly cooling the gases); 

    PNG
    media_image1.png
    623
    831
    media_image1.png
    Greyscale

Matsuse does not expressly teach the temperature increase suppression region is above the upper heater.
Suzuki teaches a film forming apparatus 52 capable of housing a substrate 8 therein, a gas supplier 25, a heater 35 configured to heat the substrate, the heater 

    PNG
    media_image2.png
    796
    729
    media_image2.png
    Greyscale


	It would have been obvious to one having ordinary skill in the art at the time of the invention was made to the upper heater of Matsuse by making it below the temperature increase suppression region, as per the teachings teachings of of Suzuki, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  MPEP 2144.04-VI (c). Specifically, placing the upper heater below the temperature increase suppression region would result in the predictable results of more precise temperature control of the substrate. 
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 2, Matsuse teaches a second protection cover 96 covering a first sidewall part (end portion of the sidewalls of 90) of the film forming chamber around the temperature-increase suppression region, as shown in Fig. 5.  
In regards to Claims 3 and 4, Matsuse teaches the first sidewall part of the film forming chamber around the temperature- increase suppression region has an inside diameter smaller than an inside diameter of a second sidewall part of the film forming chamber located below the first sidewall part (as per the annotated copy of Fig. 5 above), but does not expressly teach the apparatus further comprises a third protection cover covering a stepped portion between the first sidewall part and the second sidewall part.  
Suzuki teaches a protection cover 2, i.e., a third protection cover that covers the entirety of the inside of the apparatus chamber, such that it would implicitly cover a 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Matsuse with the liner/third protection cover of Suzuki, thus covering the interior of the chamber, such that it would implicitly cover a stepped portion between the first sidewall part and the second sidewall part. One would be motivated to do so, for the predictable result, to prevent contamination of the substrate and the corrosion of the inner surfaces of the chamber. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 11, Matsuse teaches the first protection cover has a plurality of holes located substantially uniformly in a plane of the first protection cover, as shown in Fig. 5 above, for the nozzles.
In regards to Claim 16, Matsuse teaches the gas supplier changes flow rates of the gases according a distance from a center of the substrate (see valves and mass flow controllers, used for uniform gas mixing and coating, Col. 15 line 34-Col.16 line 62).
In regards to Claim 17, Matsuse teaches some of the opening parts of the first protection cover are provided at positions corresponding to the nozzles of the gas supplier, respectively, as the plate of 92 surrounds the pipes and thus the nozzles of 111, 101, 102.
Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 5647945 to Matsuse et al in view of United States Patent Application No. 2011/0206866 to Suzuki et al, and in further view of 
The teachings of Matsuse in view of Suzuki are relied upon as set forth in the above 103 rejection.
In regards to Claim 15, Matsuse does not expressly teach a second cooler located on the gas supplier and configured to cool the temperature-increase suppression region using a refrigerant.  
Gelatos teaches a gas supplier 434 Fig. 4 with a first protection cover 560 having water cooling channels 562, i.e., a second cooler located on the gas supplier (see how the channels are open to 434) and configured to cool the temperature increase suppression region (the gap for 430, [0043-0056]). Gelatos expressly teaches that this allows for enhanced cooling of the showerhead.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Matsuse in view of Suzuki by adding a second cooler located on the gas supplier and configured to cool the temperature-increase suppression region using a refrigerant, as per the Gelatos. One would be motivated to do so for the predictable result of having a second cooler on the gas supplier to allow for enhanced cooling of the showerhead. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim. 

Conclusion
United States Patent Application No. 2009/0133835 to Nishimoto et al which teaches cooling of the chamber and upper spaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/TIFFANY Z NUCKOLS/           Examiner, Art Unit 1716                                                                                                                                                                                             
/KARLA A MOORE/           Primary Examiner, Art Unit 1716